 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3703
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8
   Attorneys for the United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          ) No. 19-CR-0260 HSG
                                                      )
14           Plaintiff,                               ) STIPULATION AND [PROPOSED]
                                                      ) ORDER TO POSTPONE STATUS
15      v.                                            ) CONFERENCE FROM OCTOBER 7, 2019
                                                      ) TO OCTOBER 21, 2019 AND TO
16 GERALD TONY JUE,                                   )
                                                      ) EXCLUDE TIME UNDER THE SPEEDY
17           Defendant.                               ) TRIAL ACT FROM OCTOBER 7, 2019
                                                      ) THROUGH OCTOBER 21, 2019
18                                                    )

19

20                                               STIPULATION
21           Now, therefore, it is hereby stipulated between counsel for the United States and counsel for the
22 defendant Gerald Tony Jue that the pending status conference set for October 7, 2019 be postponed to

23 October 21, 2019 at 2:00 p.m.

24           The parties base this request on their ongoing discussions and exchange of information regarding
25 resolution of this case. Counsel met to discuss the case on September 30, 2019. Based on that meeting

26 and the information discussed, counsel believe additional time is needed to evaluate the status and

27 possible disposition of this case. The parties request this two-week postponement, rather than a one-

28 week period, because government counsel has a conflict on October 14, 2019.

     [PROP.] ORDER EXCLUDING TIME
     CR 19-0260 HSG                                      1
 1          It is also further stipulated by and between counsel for the United States and counsel for

 2 defendant that time be excluded under the Speedy Trial Act from October 7, 2019 to October 21, 2019.

 3 The parties stipulate and agree that excluding time until October 21, 2019, will allow for the effective

 4 preparation of counsel and for continuity of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

 5 further stipulate and agree that the ends of justice served by excluding the time from October 7, 2019 to

 6 October 21, 2019, from computation under the Speedy Trial Act outweigh the best interests of the public

 7 and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 8          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 9 counsel for the defendant to file this stipulation and proposed order.

10          IT IS SO STIPULATED.

11 DATED: October 3, 2019                                        /s/                    ___
                                                          JONATHAN U. LEE
12                                                        Assistant United States Attorney

13
     DATED: October 3, 2019                                     /s/                      ___
14                                                        MARY MCNAMARA
                                                          Counsel for Defendant Jue
15

16

17                                           (PROPOSED) ORDER

18          Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the

19 Court postpones the status conference currently on calendar for October 7, 2019 at 2:00 p.m. to October

20 14, 2019 at 2:00 p.m.

21          In addition, based on the reasons provided in the stipulation of the parties above, the Court

22 hereby finds that for adequate preparation of the case by defense counsel, and in the interest of justice,

23 pursuant to 18 U.S.C. sections 3161(h)(7)(A) and (B)(iv), an exclusion of time is warranted under the

24 Speedy Trial Act. Furthermore, based upon the facts set forth in the stipulation of the parties and for

25 good cause shown, the Court finds that failing to exclude the time between October 7, 2019 to October

26 21, 2019 would deny counsel the reasonable time necessary for effective preparation, taking into

27 account the exercise of due diligence, and for continuity of counsel for defendant. 18 U.S.C. §

28 3161(h)(7)(B)(iv). The Court further finds that the ends of justice are served by excluding the time

     [PROP.] ORDER EXCLUDING TIME
     CR 19-0260 HSG                                      2
 1 between October 7, 2019 to October 21, 2019 from computation under the Speedy Trial Act outweigh

 2 the best interests of the public and the defendant in a speedy trial.

 3          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

 4 October 7, 2019 to October 21, 2019 shall be excluded from computation under the Speedy Trial Act.

 5 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 6          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7

 8 DATED: October __,
                  4 2019                          ____________________________________
                                                  THE HON. HAYWOOD S. GILLIAM, JR.
 9                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROP.] ORDER EXCLUDING TIME
     CR 19-0260 HSG                                       3
